Case: 17-50072      Document: 00514159629         Page: 1    Date Filed: 09/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 17-50072                                 FILED
                                  Summary Calendar                       September 18, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KHALID MCMARYION,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:16-CR-193-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Khalid McMaryion appeals his 24-month sentence for being a felon in
possession of a firearm in violation of 18 U.S.C. § 922(g)(1). He asserts that
the district court erroneously applied a four-level enhancement pursuant to
U.S.S.G. § 2K2.1(b)(6)(B) for possessing a firearm in connection with another
felony offense, i.e., a Texas burglary offense. Specifically, he argues that there
was insufficient evidence to support the enhancement. McMaryion maintains


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50072     Document: 00514159629       Page: 2   Date Filed: 09/18/2017


                                   No. 17-50072

that “[t]he evidence provided in the PSR and at the sentencing hearing fail to
show [he] was involved in a burglary when he was found to be in possession of
a firearm.”
      We review the district court’s application of the Guidelines de novo and
its factual findings for clear error. United States v. Coleman, 609 F.3d 699, 708
(5th Cir. 2010).     For purposes of § 2K2.1(b)(6)(B), “[t]he district court’s
determination of the relationship between the firearm and another offense is
a factual finding.” Id. “In determining whether a Guidelines enhancement
applies, the district court is allowed to draw reasonable inferences from the
facts, and these inferences are fact findings reviewed for clear error.” Id. “A
factual finding is not clearly erroneous if it is plausible in light of the record as
a whole.” Id.
      The record reflects that police officers searching for the burglars,
minutes after the burglary, located McMaryion with a suspect the victim had
initially identified as one of the perpetrators of the burglary. Police located
McMaryion with that suspect two blocks away from the scene of the burglary
and in the general direction the victim observed the burglars had fled. Shortly
thereafter, the victim, who had seen the burglars leave her house and
recognized some of them, identified McMaryion as one of the suspects in the
burglary.
      Although McMaryion emphasizes that he was not “arrested [for] or
charged with burglary,” an offense can constitute “another felony offense” for
purposes of § 2K2.1(b)(6)(B) “regardless of whether a criminal charge was
brought, or a conviction obtained,” § 2K2.1, comment. (n.14(C)). To the extent
McMaryion attacks the police officer’s testimony as hearsay with respect to the
victim’s statements, the district court is allowed to consider hearsay at
sentencing as long as it is reliable, see United States v. Andaverde-Tinoco, 741



                                         2
    Case: 17-50072     Document: 00514159629     Page: 3   Date Filed: 09/18/2017


                                  No. 17-50072

F.3d 509, 525 (5th Cir. 2013). McMaryion has made no showing that the
officer’s recount of the victim’s statements was unreliable.
      Accordingly, the district court’s finding that McMaryion was involved in
the burglary is plausible in light of the record as a whole and, thus, not clearly
erroneous. See Coleman, 609 F.3d at 708.
      AFFIRMED.




                                        3